 

Exhibit 10.1

 



May 18, 2020

 

Personal and Confidential

Angel Pond Capital LLC

950 Third Avenue, 25th Floor

New York, NY 10022

 

THIS AGREEMENT (the “Agreement”) is entered into as of May 18, 2020 between
Bellerophon Therapeutics, Inc. (the “Company”) and Angel Pond Capital LLC
(“Advisor”). The Company and Advisor shall collectively be referred to as the
“Parties” and each a “Party.”

 

RECITALS

 

A.The Company engages in the research, development and manufacture of innovative
therapies at the intersection of drugs and devices for cardiopulmonary diseases.

 

B.Advisor has extensive trading, investment, and capital market experience.

 

NOW THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:



 

1.       Advisory Services.

 

Advisor agrees to provide strategic advice to the Company with respect to the
Company’s optimal capital structure and capital raising.

 

In performing these services, Advisor will have no authority to bind the Company
in any way and will make no representations relating to the Company that are not
expressly authorized by this Agreement or consented to in advance by the Company
in writing. Without limiting the generality of the foregoing, Advisor is not
authorized to negotiate or enter into any agreement or undertaking on behalf of
the Company with any person or organization. For all purposes here under,
Advisor shall act solely as an independent party, and nothing herein shall at
any time be construed to create the relationship of partnership, principal and
agent, employment or joint venture as between the Company and Advisor or any of
its employees.

 

2.       Representations and Warranties of the Company.

 

The Company represents, warrants and agrees that as of the date hereof:

 

(a)It is in good standing under the laws of each jurisdiction which requires
such qualification.

 

(b)This Agreement has been validly executed and is the legal, valid and binding
agreement of the Company.

 



1 

 

 

3.       Representations and Warranties of Advisor.

 

Advisor represents, warrants and agrees that as of the date hereof, and as of
any date that the Advisor receives fees:

 

(a)       Advisor has the full right and authority to enter into this Agreement,
that Advisor has no agreement, duty, commitment or responsibility or obligation
of any kind or nature whatsoever with any corporation, partnership, firm,
company, joint venture or other person or entity which would conflict in any
manner whatsoever or which could interfere with Advisor’s performance of the
Services under this Agreement. Advisor has disclosed any material information to
the Company regarding its investments, professional affairs or any legal or
regulatory matter of which it is aware that, if publicly disclosed hereafter,
would adversely reflect on the business, reputation or goodwill of the Company.

 

(b)       Advisor and its agents or representatives have obtained all
governmental, regulatory and local licenses and approvals and will effect all
filings and registrations with governmental, regulatory and self-regulatory
bodies and agencies required in connection with the services it provides and
fees it is entitled to receive under this Agreement.

 

(c)       There is no pending or threatened action, suit or proceeding before or
by any court or other governmental body to which Advisor, or to which any of the
assets of Advisor is subject, that might reasonably be expected to adversely
affect Advisor’s ability to perform under this Agreement. Advisor shall
immediately notify the Company of the nature and amount of any claim,
investigation, inquiry or proceeding which might reasonably be expected to
adversely affect Advisor’s ability to perform under this Agreement.

 

(d)       Advisor (i) is not subject to any order of the SEC under Section
203(f) of the Investment Advisers Act of 1940, as amended (the “Advisers Act”),
(ii) has not been convicted within the past ten years of any felony or
misdemeanor involving conduct described in Section 203(e)(2)(A)-(D) of the
Advisers Act, (iii) has not been found by the SEC to have engaged, or been
convicted of engaging in, any of the conduct described in paragraphs (1), (5) or
(6) of Section 203(e) of the Advisers Act, and (iv) is not subject to an order,
judgment or decree described in Section 203(e)(4) of the Advisers Act or subject
to any other statutory or regulatory bar, disability or prohibition which would
prevent it from engaging in the solicitation or introduction of potential
customers or strategic partners as described in this Agreement.

 

(e)       Neither Advisor nor any of its officers, directors, employees,
affiliates, agents or any person connected with it as specified in paragraph
(d)(1) of Rule 506 under the Securities Act (such persons referred to as
“Covered Persons”) has been the subject of any event described in paragraph
(d)(1)(i)-(viii) of Rule 506 (“Disqualifying Event”). Advisor covenants that it
will notify the Company within five (5) business days in the event any such
action or prosecution relating to a Disqualifying Event is initiated during the
term of this Agreement. This Agreement may be immediately terminated with the
occurrence of a Disqualifying Event, and compensation shall be suspended pending
remedy or waiver of the Disqualifying Event.

 



2 

 

 

(f)       Advisor is not (i) currently the subject of any sanction administered
or enforced by the United States Department of the Treasury, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority (“Sanction”); (ii) located or resides in any country or
territory to the extent that such country or territory itself is the subject of
any Sanction (“Designated Jurisdiction”), or (iii) or has not been (within the
previous five (5) years) engaged in any transaction with any person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No fees, nor the proceeds from any fees, has been
or will be used, directly or indirectly, to lend, contribute or provide or has
otherwise been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
person of Sanctions.

 

(g)       Advisor will not directly or indirectly use any funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; nor directly or indirectly make any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee, or an employee of a private enterprise
or organization. Advisor is not, nor is any of its agents or representatives,
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.

 

(h)       Advisor will not negotiate with any potential customer, strategic
partner or other party, nor will Advisor represent the Company in negotiations
with any potential customer, strategic partner or other party.

 

(i)       Advisor understands and agrees that this is a non-exclusive engagement
and Advisor is free to pursue other opportunities and to accept other advising
assignments during the term of this Agreement, subject to Advisor’s continuing
obligations to the Company hereunder. Advisor agrees, however, that it shall not
enter into any agreements, engagements, assignments, contracts or other
arrangements that conflict with this Agreement or the timely performance of the
services hereunder. Advisor also agrees that during the term of this Agreement,
Advisor shall not enter into any engagement that would be competitive to the
Company.



 

(j)       Advisor will not engage in any solicitation activities with respect to
the Company.



 

4.       Fees.

 

For the services of Advisor, the Company shall pay Advisor a fixed fee of
$900,000, due within 10 business days from the date of signing this Agreement.

 



3 

 

 

5.       Indemnification.

 

(a)       The Company agrees to indemnify and hold harmless Advisor, its
affiliates, and each of their respective employees, directors, owners, officers,
successors and representatives, against any and all loss pursuant to any
misrepresentation in this Agreement or arising out of the Company’s conduct
pursuant to or under this Agreement if such conduct constitutes fraud, willful
misconduct, gross negligence or violation of applicable law.

 

(b)       Advisor agrees to indemnify and hold harmless the Company, each of
their affiliates, and their respective employees, directors, owners, officers,
successors and representatives, against any and all loss pursuant to any
misrepresentation in this Agreement or arising out of Advisor’s conduct pursuant
to or under this Agreement if such conduct constitutes fraud, willful
misconduct, gross negligence or violation of applicable law.

 

6.       Confidentiality.

 

(a)       The Parties hereto shall keep the terms and conditions of this
Agreement confidential, subject to applicable disclosure requirements under the
securities and other laws or regulations. In addition, each Party may disclose
the terms of this Agreement to (a) its attorneys and accountants, (b) government
officials upon lawful demand and (c) persons authorized to examine this document
pursuant to a legal process or judicial order; provided, however, that the
Parties shall have no obligation to maintain the confidentiality of information
made public by an independent third party.

 

(b)       While Advisor is engaged by the Company, Advisor may have access to
information that is confidential and proprietary to the Company and its
respective affiliates. Except in the performance of Advisor’s obligations under
this Agreement, or with the prior written consent of the Company, Advisor agrees
that neither Advisor, nor Advisor’s agents or representatives will at any time,
during the term of this Agreement or thereafter, disclose to any person or use
for its benefit or the benefit of others, any such information obtained by the
Advisor. Advisor covenants and agrees to deliver promptly to the Company on
termination or completion of Advisor’s engagement hereunder, or at any time the
Company may so request, all research, research materials, memoranda, notes,
records, reports, manuals, electronic records or other documents (and all copies
thereof including any form of physical or electronic preservation of records)
relating to the services performed hereunder, the business of the Company or any
of its affiliates (including any confidential information), and any and all
property associated therewith.

 

7.       Notices.

 

All notices or notifications required or desired to be delivered under this
Agreement shall be in writing and shall be effective when delivered personally
or by email on the day delivered, or, when given by registered or certified
mail, postage prepaid, return receipt requested, on the day of receipt,
addressed as follows (or to such other address as the Party entitled to notice
shall designate):

 



4 

 

 



THE ADVISOR: THE COMPANY : Angel Pond Capital LLC Bellerophon Therapeutics, Inc.
950 Third Avenue, 25th Floor 184 Liberty Corner Road, Suite 302 New York, NY
10022 Warren, NJ 07059 E-Mail: ted.wang@angelpondcapital.com E-Mail:
assaf.korner@bellerophon.com

 

Wire account info as follows:

 

Bank: [***]

ABA Routing #: [***]

Account Name: [***]

Account #: [***]

Client Account Name: [***]

Client Account Number: [***]

 

8.       Governing Law; Jurisdiction.

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without application of the conflicts of
law provisions thereof. Any legal action or proceeding with respect to this
Agreement shall be brought in the state and federal courts sitting in the City
of New York, District of Manhattan. By execution and delivery of this Agreement,
each Party hereby accepts, generally and unconditionally, the jurisdiction of
the aforesaid courts.

 

9.       Miscellaneous.

 

This Agreement is given for good and valuable consideration and is intended to
be legally binding and represents the entire understanding of the Parties with
respect to the subject matter described herein, and supersedes any and all prior
negotiations, arrangements and discussions.

 

If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable under any applicable law, then such provision shall be deemed
modified to the extent necessary to render it legal, valid and enforceable, and
if no such modification shall render it legal, valid and enforceable, then this
Agreement shall be construed as if not containing such provision, and the rights
and obligations of the Parties shall be construed and enforced accordingly.

 

This Agreement may be executed in one or more counterparts each of which will be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

5 

 

 



Bellerophon Therapeutics, Inc.   Angel Pond Capital LLC                        
      By: /s/ Fabian Tenenbaum   By: /s/ Ted Wang                              
Name: Fabian Tenenbaum   Name: Ted Wang                               Title:
Chief Executive Officer   Title: Managing Partner



 



6 

